Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 1 of 6 PageID 1609



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 THOMAS PRITCHARD,

            Plaintiff,

 v.                                 Case No:   2:19-cv-94-FtM-29MRM

 FLORIDA HIGH SCHOOL ATHLETIC
 ASSOCIATION, INC.,

            Defendant.


                             OPINION AND ORDER

       This matter comes before the Court on defendant’s Motion for

 Reconsideration of the Portion of Court’s Opinion and Order Related

 to Plaintiff’s Florida Constitution Article I Section 9 Claim (Doc.

 #99) filed on June 15, 2020.      For the reasons set forth below, the

 motion is denied.

                                     I.

       A non-final order may be revised at any time before the entry

 of a final judgment.       Fed. R. Civ. P. 54(b).        The decision to

 grant a motion for reconsideration is within the sound discretion

 of the trial court, Region 8 Forest Serv. Timber Purchasers Council

 v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993), and courts have

 delineated three major grounds justifying reconsideration: “(1) an

 intervening change in controlling law; (2) the availability of new

 evidence; (3) the need to correct clear error or prevent manifest

 injustice,” Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D.
Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 2 of 6 PageID 1610



 689, 694 (M.D. Fla. 1994) (citation omitted).                       Additionally,

 appropriate circumstances for reconsideration include situations

 in    which   “the    Court   has   obviously       misapprehended     a   party’s

 position, or the facts, or mistakenly has decided an issue not

 presented for determination.”           United States v. Halifax Hosp. Med.

 Ctr., 2013 WL 6284765, *1 (M.D. Fla. Dec. 4, 2013).

        However,      reconsideration      of    a     court’s   order      “is    an

 extraordinary        remedy   and   a   power    to    be   ‘used   sparingly,’”

 Santamaria v. Carrington Mortg. Servs., LLC, 2019 WL 3537150, *2

 (M.D. Fla. July 10, 2019) (citation omitted), with the burden “upon

 the movant to establish the extraordinary circumstances supporting

 reconsideration,” Mannings v. Sch. Bd. of Hillsborough Cty., Fla.,

 149 F.R.D. 235, 235 (M.D. Fla. 1993).           The motion “must demonstrate

 why the court should reconsider its past decision and set forth

 facts or law of a strongly convincing nature to induce the court

 to reverse its prior decision.”            Santamaria, 2019 WL 3537150, *2

 (citation omitted).

                                          II.

        On February 25, 2020, plaintiff filed a three-court Second

 Amended Complaint against defendant, alleging the following: (1)

 disability discrimination under the Americans with Disabilities

 Act     (“ADA”);       (2)    disability        discrimination       under       the

 Rehabilitation Act of 1973; and (3) violations of the Fourteenth

 Amendment to the United States Constitution and Article I, Section



                                         - 2 -
Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 3 of 6 PageID 1611



 9 of the Florida Constitution.        (Doc. #76, pp. 11-24.)        The Second

 Amended Complaint asserts the Court has jurisdiction over the

 claims pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.              (Id. ¶

 7.)

       On March 9, 2020, defendant filed a motion to dismiss, arguing

 the Court lacked subject matter jurisdiction over Count Three of

 the Second Amended Complaint.         (Doc. #77.)    On June 1, 2020, the

 Court partially granted the motion, and the Fourteenth Amendment

 portion of the claim was dismissed.          (Doc. #94.)    However, because

 defendant failed to address the substantive merits of the Florida

 portion of the claim or the supplemental jurisdiction issue, the

 Court declined to dismiss that portion of Count Three.               (Id. pp.

 9-10.)     In   so   ruling,   the   Court   acknowledged    that   defendant

 addressed these issues in its reply brief, but declined to consider

 an argument raised for the first time on reply.             (Id. p. 10, n.6

 (quoting Allah El v. Avesta Homes, 2012 WL 515912, *3 (M.D. Fla.

 Feb. 16, 2012)).

       Defendant now seeks reconsideration of the Court’s prior

 Opinion and Order, and requests the Court dismiss the Florida

 portion of Count Three.         (Doc. #99.)      In making this request,

 defendant “respectfully suggests that the Rule preventing Courts

 from considering arguments not raised until the Reply should not

 apply in this case.”       (Id. p. 1.)       In support, defendant relies




                                      - 3 -
Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 4 of 6 PageID 1612



 upon Broughton v. HPA Subway, Inc., 2011 WL 1321728 (S.D. Ala.

 Apr. 5, 2011), in which the court stated the following:

       In order to avoid a scenario in which endless sur-reply
       briefs are filed, or the Court is forced to perform a
       litigant’s research for it on a key legal issue because
       that party has not had an opportunity to be heard, or a
       movant is incentivized to save his best arguments for
       his reply brief so as to secure a tactical advantage
       based on the nonmovant’s lack of opportunity to rebut
       them, this Court does not consider arguments raised for
       the first time in a reply brief.

 Id. at *1, n.2 (citation and marks omitted).                 Defendant asserts

 that none of these situations apply in this case, and therefore

 the Court should consider the jurisdictional argument raised in

 the reply brief.     (Doc. #99, pp. 3-5.)

       Having considered defendant’s argument, the Court will deny

 the motion for reconsideration.       As noted, courts have delineated

 three    major    grounds    justifying       reconsideration:        “(1)   an

 intervening change in controlling law; (2) the availability of new

 evidence; (3) the need to correct clear error or prevent manifest

 injustice.”       Sussman,    153   F.R.D.     at     694.       Additionally,

 reconsideration    is   appropriate    when    “the    Court    has   obviously

 misapprehended a party’s position, or the facts, or mistakenly has

 decided an issue not presented for determination.”               Halifax Hosp.

 Med. Ctr., 2013 WL 6284765, *1.         Here, defendant fails to argue

 under which of these grounds reconsideration is justified, which

 alone is reason to deny the motion.           See Sporea v. Regions Bank

 N.A., 2020 WL 820269, *1 (S.D. Fla. Feb. 19, 2020) (“[T]he Motion



                                     - 4 -
Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 5 of 6 PageID 1613



 fails to address any of the three potential grounds justifying

 reconsideration        and   therefore    fails    to    set   forth   any    ground

 warranting       reconsideration.”).        However,       even   if   the     Court

 construes defendant’s argument as a suggestion the Court committed

 clear error or manifest injustice by refusing to consider arguments

 raised for the first time in a reply brief, the Court is not

 convinced.       Count Three of the Second Amended Complaint clearly

 alleged claims under the Fourteenth Amendment and the Florida

 Constitution, and yet defendant failed to address the supplemental

 jurisdiction of the Florida portion of the claim until its reply

 brief.    The Court refused to consider an argument raised for the

 first time in a reply brief, and while defendant may disagree with

 that decision, it has failed to demonstrate the Court committed

 clear    error    or   manifest   injustice.        See   Galle   v.   Nationstar

 Mortg., LLC, 2018 WL 3390238, *1 (M.D. Fla. Jan. 25, 2018) (“That

 Nationstar disagrees with the Court’s conclusion is not a basis

 for reconsideration of that conclusion.”).

       Accordingly, it is hereby

       ORDERED:

       Defendant’s Motion for Reconsideration of the Portion of

 Court’s    Opinion      and    Order     Related    to    Plaintiff’s        Florida

 Constitution Article I Section 9 Claim (Doc. #99) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this                    22nd      day

 of June, 2020.



                                        - 5 -
Case 2:19-cv-00094-JES-MRM Document 101 Filed 06/22/20 Page 6 of 6 PageID 1614




 Copies:
 Counsel of Record




                                    - 6 -
